

Exhibit 10.1
PERFORMANCE STOCK UNIT AWARD AGREEMENT
This Performance Stock Unit Award (“Award”) is awarded on «Grant_date» (“Date of
Grant”), by Motorola Solutions, Inc. (the “Company” or “Motorola Solutions”) to
«First_Name» «Last_Name» (the “Grantee”).
WHEREAS, Grantee is receiving the Award (as a type of Restricted Stock Unit)
under Section 8 of the Motorola Solutions Omnibus Incentive Plan of 2015, as
amended (the “Omnibus Plan”); and
WHEREAS, the Award is being made by the Compensation and Leadership Committee
(the “Compensation Committee”) of the Board of Directors as provided in the
Motorola Solutions Long Range Incentive Plan, as Amended and Restated May 13,
2019 (the “LRIP”).
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the Company hereby awards Performance
Stock Units to Grantee on the following terms and conditions:
1.
Award of Performance Stock Units. The Company hereby grants to Grantee a target
number of «Txt_Nbr_of_Shares» Motorola Solutions Performance Stock Units (the
“PSUs”) subject to the terms and conditions set forth below and subject to
adjustment as provided in the LRIP and the Omnibus Plan, which provides an
opportunity to earn up to a maximum number of shares of Motorola Solutions
Common Stock (“Common Stock”) equal to 250% of such target number. No PSU shall
be paid unless earned in accordance with this agreement. All Awards shall be
paid in whole shares of Common Stock; no fractional shares shall be credited or
delivered to Grantee. The PSUs are granted pursuant to the Omnibus Plan and are
subject to all of the terms and conditions of the Omnibus Plan, and shall only
be subject to the LRIP as specifically referenced in this Award.

2.
Restrictions. The PSUs are being awarded to Grantee subject to the transfer and
forfeiture conditions set forth below (the “Restrictions”):

a.
No Assignment. The PSUs may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution.

b.
Restricted Conduct. If Grantee engages in any of the conduct described in
subparagraphs (i) through (v) below for any reason, in addition to all remedies
in law and/or equity available to the Company or any Subsidiary (as defined in
the LRIP), including the recovery of liquidated damages, Grantee shall forfeit
all PSUs. For purposes of subparagraphs (i) through (v) below, “Company” or
“Motorola Solutions” shall mean Motorola Solutions, Inc. and/or any of its
Subsidiaries.

(i)
Confidential Information. During the course of Grantee’s employment with the
Company or any Subsidiary and thereafter, Grantee uses or discloses, except on
behalf of the Company and pursuant to the Company’s directions, any Company
Confidential Information (as defined in Section 20 below); and/or

(ii)
Solicitation of Employees. During Grantee’s employment and for a period of one
year following the termination of Grantee’s employment for any reason, Grantee
hires, recruits, solicits or induces, or causes, allows, permits or aids others
to hire,





--------------------------------------------------------------------------------




recruit, solicit or induce, or to communicate in support of those activities,
any employee of the Company who possesses Confidential Information (as defined
in Section 20 below) of the Company to terminate his/her employment with the
Company and/or to seek employment with Grantee’s new or prospective employer, or
any other company; and/or
(iii)
Solicitation of Customers. During Grantee’s employment and for a period of one
year following the termination of Grantee’s employment for any reason, Grantee,
directly or indirectly, on behalf of Grantee or any other person, company or
entity, solicits or participates in soliciting, products or services competitive
with or similar to products or services offered by, manufactured by, designed by
or distributed by the Company to any person, company or entity which was a
customer or potential customer for such products or services and with which
Grantee had direct or indirect contact regarding those products or services or
about which Grantee learned Confidential Information (as defined in Section 20
below) at any time during the one year prior to Grantee’s termination of
employment with the Company; and/or

(iv)
Non-Competition regarding Products or Services. During Grantee’s employment and
for a period of one year following the termination of Grantee’s employment for
any reason, Grantee, directly or indirectly, in any capacity, provides products
or services competitive with or similar to products or services offered by the
Company to any person, company or entity which was a customer for such products
or services and with which customer Grantee had direct or indirect contact
regarding those products or services or about which customer Grantee learned
Confidential Information at any time during the one year prior to Grantee’s
termination of employment with the Company; and/or

(v)
Non-Competition regarding Activities. During Grantee’s employment and for a
period of one year following the termination of Grantee’s employment for any
reason, Grantee engages in activities which are entirely or in part the same as
or similar to activities in which Grantee engaged at any time during the one
year preceding termination of Grantee’s employment with the Company, for any
person, company or entity in connection with products, services or technological
developments (existing or planned) that are entirely or in part the same as,
similar to, or competitive with, any products, services or technological
developments (existing or planned) on which Grantee worked at any time during
the one year preceding termination of Grantee’s employment. This paragraph
applies in countries in which Grantee has physically been present performing
work for the Company at any time during the one year preceding termination of
Grantee’s employment.

c.
Recoupment Policy. The PSUs are subject to the terms and conditions of the
Company’s Policy Regarding Recoupment of Incentive Payments upon Financial
Restatement, as such policy is in effect on the Date of Grant (such policy,
being the “Recoupment Policy”), as set forth in more detail in the LRIP.

Notwithstanding the foregoing, nothing in this Section 2 is intended to or shall
limit, prevent, impede or interfere with Grantee’s non-waivable right, without
prior notice to the Company, to provide information to the government,
participate in investigations, testify in proceedings regarding the Company or
any Subsidiary’s past or future conduct, engage in any activities protected
under whistleblower statutes, or to receive and fully retain a monetary award
from a government-




--------------------------------------------------------------------------------




administered whistleblower award program for providing information directly to a
government agency. Grantee does not need prior authorization from the Company to
make any such reports or disclosures and is not required to notify the Company
that Grantee has made such reports or disclosures.
3.
Earning. Subject to the remaining terms and conditions of this Award, and
provided the PSUs have not been forfeited as described in Section 2 above, the
PSUs will be earned as follows:

a.
Performance Period. The PSUs will be earned and payable, if at all, based on the
Company’s performance from January 1, 2019 until December 31, 2021 (the
“Performance Period”) to the extent provided in the following schedule, to be
determined following the Compensation Committee’s certification of the
achievement of the applicable performance criteria set forth in Appendix A (such
date, the “Performance Certification Date”), which certification shall occur in
no event later than March 15 of the year following the end of the Performance
Period for which the PSUs may be earned:

(A)
PSUs Eligible to be Earned
(B)
Payout Factor
(C)
Number of PSUs Earned
100% of Target PSU Award
See Appendix A for Payout Factors
Target PSU Award (Column A) times Payout Factor (Column B)



Any PSUs that fail to be earned pursuant to Section 3(a) shall be forfeited,
subject to the special provisions set forth in Sections 3(b) and (c). Any
unearned PSUs shall be automatically forfeited upon the Grantee’s termination of
employment with Motorola Solutions prior to the last day of the Performance
Period for any reason other than as specifically set forth in Sections 3(b) and
(c) below. The Company will not be obligated to pay Grantee any consideration
whatsoever for forfeited PSUs. For the avoidance of doubt, Grantee must remain
employed on the last day of the Performance Period in order to earn any PSUs
pursuant to this Award, except as explicitly set forth in this Award; provided,
however, that if Grantee takes a Leave of Absence (as defined in the LRIP) from
Motorola Solutions or a Subsidiary, such period shall constitute continued
employment for purposes of this Award; provided, further, that, in such
circumstances, the total number of PSUs that may become earned and payable to
Grantee shall be pro-rated in accordance with the terms and conditions set forth
in the LRIP.
b.
Total and Permanent Disability or Death. Upon the occurrence of Grantee’s
termination of employment with Motorola Solutions and its Subsidiaries due to
Total and Permanent Disability (as defined in the LRIP) or death, in each case
prior to the last day of the Performance Period, the target number of PSUs for
the Performance Period shall become fully earned, assuming achievement of the
applicable performance criteria at the target performance level, such that if
the Award becomes earned pursuant to this Section 3(b), the Payout Factor shall
be deemed to equal 1 (one).

c.
Certain Terminations of Employment. Upon the occurrence of Grantee’s termination
of employment with Motorola Solutions and its Subsidiaries due to (i) a
Divestiture (as defined in the LRIP) that occurs during the final calendar year
of the Performance Period, (ii) Grantee’s termination of employment by Motorola
Solutions or a Subsidiary for reasons other than for Serious Misconduct (as
defined in the LRIP) during the final calendar year of the Performance Period,
or (iii) Retirement (as defined in the LRIP) prior to the last day





--------------------------------------------------------------------------------




of the Performance Period, and if the PSUs have not been forfeited as described
in Section 2 above, then a number of PSUs for the Performance Period shall
remain subject to performance through the end of the Performance Period and
shall become earned based upon actual achievement of the applicable performance
criteria set forth in Appendix A for the Performance Period on a pro rata basis
in an amount equal to (A) the number of PSUs under this Award that become earned
based on actual performance as described in this Section 3(c), multiplied by (B)
a fraction, the numerator of which is the number of completed full months of
service by the Grantee from the Date of Grant to the employee’s date of
termination and the denominator of which is the number of months in the
Performance Period.
4.
Payment and Settlement of Earned PSUs.

a.
General. Upon the earning of the PSUs described in Section 3 above, the Company
shall, at its election, either: (i) establish a brokerage account for the
Grantee and credit to that account the number of shares of Common Stock of the
Company equal to the number of PSUs that have been earned; or (ii) deliver to
the Grantee a certificate representing a number of shares of Common Stock equal
to the number of PSUs that have been earned. Such earned PSUs shall be paid and
settled as soon as practicable following the Performance Certification Date, but
in no event later than March 15 of the year following the end of the Performance
Period for which the PSUs were earned.

b.
Total and Permanent Disability or Death. Upon the occurrence of Grantee’s
termination of employment with Motorola Solutions and its Subsidiaries due to
Total and Permanent Disability or death prior to the last day of the Performance
Period (as described in Section 3(b) above), the PSUs that become earned
pursuant to Section 3(b) shall be settled within 30 days of Grantee’s
termination of employment due to Grantee’s Total and Permanent Disability or
death.

c.
Certain Terminations of Employment. Upon the occurrence of Grantee’s termination
of employment with Motorola Solutions and its Subsidiaries due to (i) a
Divestiture (as defined in the LRIP) that occurs during the final calendar year
of the Performance Period, (ii) Grantee’s termination of employment by Motorola
Solutions or a Subsidiary for reasons other than for Serious Misconduct (as
defined in the LRIP) during the final calendar year of the Performance Period,
or (iii) Retirement (as defined in the LRIP) prior to the last day of the
Performance Period (each as described in Section 3(c) above), the PSUs that
become earned PSUs in accordance with Section 3(c) will be payable as soon as
practicable following the Performance Certification Date, based on the
applicable performance criteria set forth in Appendix A, but in no event later
than March 15 of the year following the end of the Performance Period for which
the PSUs were earned; provided, however, that in the event that any of the
events described in clauses (i), (ii), or (iii) above occurs prior to the end of
the Performance Period and a Change in Control subsequently occurs after such
event but prior to the end of the Performance Period, the PSUs that become
earned PSUs in accordance with Section 3(c) shall be paid within 30 days of the
consummation of such Change in Control.

5.
Change in Control.

a.
Notwithstanding anything in Sections 3 and 4 of this Award to the contrary, if a
Change in Control of the Company occurs prior to the end of the Performance
Period, and the successor corporation (or parent thereof) does not assume this
Award or replace it with an economically





--------------------------------------------------------------------------------




equivalent award, then the target number of PSUs for the Performance Period
during which such Change in Control occurs shall become fully earned, assuming
achievement of the applicable performance criteria at the target performance
level; provided, however that, with respect to any Award that is assumed or
replaced, such assumed or replaced Award shall (i) no longer be subject to any
performance condition, which shall be deemed satisfied at the target performance
level for such assumed or replaced Award (i.e., the Payout Factor shall be
deemed to equal one (1)), and (ii) be subject only to a time-based vesting
period substantially equivalent to the applicable remaining Performance Period
for such award; provided, further, that replacement awards shall be subject to
accelerated vesting upon the occurrence of any of the following within 24 months
following such Change in Control (or such lesser period as may remain in the
Performance Period) (each a “Qualifying Termination”): (A) if Grantee is
involuntarily terminated for a reason other than Cause (B) if Grantee resigns
for Good Reason, or (C) Grantee is eligible or becomes eligible for Retirement.
For purposes of this paragraph, the terms “Change in Control,” “Cause,” and
“Good Reason” are defined in the Omnibus Plan. In the event that the Grantee’s
employment is terminated for any reason prior to satisfying the time-based
vesting condition, other than pursuant to a Qualifying Termination, the Award
shall immediately and automatically be forfeited.
b.
Upon the occurrence of a Change in Control prior to the end of the Performance
Period, all PSUs that become earned pursuant to Section 5(a) above by reason of
the failure of the successor corporation (or parent thereof) in the Change in
Control to assume this Award or replace it with an economically equivalent award
shall be settled within 30 days of the consummation of the Change in Control.

c.
Upon the occurrence of a Change in Control prior to the end of the Performance
Period and the subsequent assumption or replacement of this Award with an
economically equivalent award by the successor corporation (or parent thereof)
in the Change in Control, the settlement of any such assumed or replacement
award that becomes payable to Grantee on account of Grantee’s Qualifying
Termination shall be settled within 30 days following such Qualifying
Termination; provided, however that in the event that the Grantee is eligible or
becomes eligible for Retirement prior to a Qualifying Termination, such award
will be settled no later than March 15 of the calendar year following later of
(x) the calendar year in which the Change in Control occurs, or (y) the calendar
year in which Grantee is eligible or becomes eligible for Retirement.

6.
Whole Shares. All Awards shall be paid in whole shares of Common Stock; no
fractional shares shall be credited or delivered to Grantee.

7.
Adjustments. The PSUs shall be subject to adjustment as provided in Section 16
of the Omnibus Plan.

8.
Dividends. No dividends (or dividend equivalents) shall be paid with respect to
unearned PSUs credited to the Grantee’s account.

9.
Withholding Taxes. The Company is entitled to withhold applicable taxes for the
respective tax jurisdiction attributable to this Award or any payment made in
connection with the PSUs. With respect to a Grantee who is not subject to
Section 16 of the U.S. Securities Exchange Act of 1934, as amended (the
“Exchange Act”) at the time applicable taxes are assessed the Company, in its
sole discretion, may satisfy its tax withholding responsibilities, in whole or
in part, by either (a) electing





--------------------------------------------------------------------------------




to withhold a sufficient number of shares of Common Stock otherwise deliverable
in connection with the applicable PSUs that are earned, the Fair Market Value of
which shall be determined on the Payment Date (as defined in Section 20 below)
in accordance with Section 20 below, to satisfy the Grantee’s minimum statutory
tax withholding obligation or (b) requiring the Grantee to pay, by cash or
certified check, the amount necessary to satisfy the Grantee’s minimum statutory
tax withholding obligation. With respect to a Grantee who is subject to Section
16 of the Exchange Act at the time applicable taxes are assessed, such Grantee
may satisfy any minimum statutory withholding obligation, in whole or in part,
by either (A) electing to have the Company withhold a sufficient number of
shares of Common Stock otherwise deliverable in connection with the applicable
PSUs that are earned, the Fair Market Value of which shall be determined on the
Payment Date (as defined in Section 20 below) in accordance with Section 20
below, to satisfy such Grantee’s minimum statutory tax withholding obligation or
(B) paying, by cash or certified check, the amount necessary to satisfy such
Grantee’s minimum statutory tax withholding obligation.
10.
Voting and Other Rights.

a.
Grantee shall have no rights as a stockholder of the Company in respect of the
PSUs, including the right to vote and to receive cash dividends and other
distributions until delivery of certificate or equivalent representing shares of
Common Stock in satisfaction of the PSUs.

b.
The grant of PSUs does not confer upon Grantee any right to continue in the
employ of the Company or a Subsidiary or to interfere with the right of the
Company or a Subsidiary, to terminate Grantee’s employment at any time.

11.
Funding. No assets or shares of Common Stock shall be segregated or earmarked by
the Company in respect of any PSUs awarded hereunder. The grant of PSUs
hereunder shall not constitute a trust and shall be solely for the purpose of
recording an unsecured contractual obligation of the Company.

12.
Nature of Award. By accepting this agreement, the Grantee acknowledges his
understanding that the grant of PSUs under this agreement is completely at the
discretion of Motorola Solutions, and that Motorola Solutions’ decision to make
this Award in no way implies that similar awards may be granted in the future or
that Grantee has any guarantee of future employment. Nor shall this or any such
grant interfere with Grantee’s right or the Company’s right to terminate such
employment relationship at any time, with or without cause, to the extent
permitted by applicable laws and any enforceable agreement between Grantee and
the Company. Grantee’s acceptance of this Award is voluntary. The Award is not
part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension, or retirement benefits or similar payments,
notwithstanding any provision of any compensation, insurance agreement or
benefit plan to the contrary.

13.
Acknowledgements. With respect to the PSUs, this agreement is the entire
agreement with the Company. No waiver of any breach of any provision of this
agreement by the Company shall be construed to be a waiver of any succeeding
breach or as a modification of such provision. The provisions of this agreement
shall be severable and in the event that any provision of this agreement shall
be found by any court as specified in Section 19 below to be unenforceable, in
whole or in part, the remainder of this agreement shall nevertheless be
enforceable and binding on the parties. Grantee hereby agrees that the court may
modify any invalid, overbroad or unenforceable term of this agreement so that
such term, as modified, is valid and enforceable under applicable law. Further,
by accepting any Award under this agreement, Grantee affirmatively states that
she or he has not, will not and cannot rely on any representations not expressly
made herein.





--------------------------------------------------------------------------------




14.
Motorola Solutions Assignment Rights. Motorola Solutions shall have the right to
assign this agreement, which shall not affect the validity or enforceability of
this agreement. This agreement shall inure to the benefit of assigns and
successors of Motorola Solutions.

15.
Waiver. The failure of the Company to enforce at any time any provision of this
agreement shall in no way be construed to be a waiver of such provision or any
other provision hereof.

16.
Actions by the Compensation Committee. The Compensation Committee may delegate
its authority to administer this agreement consistent with applicable law. The
actions and determinations of the Compensation Committee or its delegate shall
be binding upon the parties.

17.
Consent to Transfer Personal Data. By accepting this award, Grantee voluntarily
acknowledges and consents to the collection, use, processing and transfer of
personal data as described in this Section. Grantee is not obliged to consent to
such collection, use, processing and transfer of personal data. However, failure
to provide the consent may affect Grantee’s ability to participate in the LRIP
and the Omnibus Plan. Motorola Solutions, its Subsidiaries and Grantee’s
employer hold certain personal information about the Grantee, that may include
his/her name, home address and telephone number, date of birth, social security
number or other employee identification number, salary grade, hire data, salary,
nationality, job title, any shares of stock held in Motorola Solutions, or
details of all PSUs or any other entitlement to shares of stock awarded,
canceled, purchased, vested, or unvested, for the purpose of managing and
administering the LRIP and/or the Omnibus Plan (“Data”). Motorola Solutions
and/or its Subsidiaries will transfer Data among themselves as necessary for the
purpose of implementation, administration and management of Grantee’s
participation in the LRIP and the Omnibus Plan, and Motorola Solutions and/or
any of its Subsidiaries may each further transfer Data to any third parties
assisting Motorola Solutions in the implementation, administration and
management of the LRIP and/or the Omnibus Plan. These recipients may be located
throughout the world, including the United States. Grantee authorizes them to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing Grantee’s
participation in the LRIP and/or the Omnibus Plan, including any requisite
transfer of such Data as may be required for the administration of the LRIP
and/or the Omnibus Plan and/or the subsequent holding of shares of stock on the
Grantee’s behalf to a broker or other third party with whom the Grantee may
elect to deposit any shares of stock acquired pursuant to the LRIP and/or the
Omnibus Plan. Grantee may, at any time, review Data, require any necessary
amendments to it or withdraw the consents herein in writing by contacting
Motorola Solutions; however, withdrawing consent may affect the Grantee’s
ability to participate in the LRIP and the Omnibus Plan.

18.
Remedies for Breach. Grantee hereby acknowledges that the harm caused to the
Company by the breach or anticipated breach of Section 2(b) above will be
irreparable and further agrees the Company may obtain injunctive relief against
the Grantee in addition to and cumulative with any other legal or equitable
rights and remedies the Company may have pursuant to this agreement, any other
agreements between the Grantee and the Company for the protection of the
Company’s Confidential Information (as defined in Section 20) or law, including
the recovery of liquidated damages. Grantee agrees that any interim or final
equitable relief entered by a court of competent jurisdiction, as specified in
Section 19 below, will, at the request of the Company, be entered on consent and
enforced by any such court having jurisdiction over the Grantee. This relief
would occur without prejudice to any rights either party may have to appeal from
the proceedings that resulted in any grant of such relief.





--------------------------------------------------------------------------------




19.
Governing Law. All questions concerning the construction, validity and
interpretation of this Award shall be governed by and construed according to the
law of the State of Illinois without regard to any state’s conflicts of law
principles. Any disputes regarding this Award or agreement shall be brought only
in the state or federal courts of Illinois.

20.
Definitions. Any capitalized terms used herein that are not otherwise defined
below or elsewhere in this agreement shall have the same meaning provided under
the LRIP and the Omnibus Plan.

a.
“Confidential Information” means information concerning the Company and its
business that is not generally known outside the Company, and includes (i) trade
secrets; (ii) intellectual property; (iii) the Company’s methods of operation
and Company processes; (iv) information regarding the Company’s present and/or
future products, developments, processes and systems, including invention
disclosures and patent applications; (v) information on customers or potential
customers, including customers’ names, sales records, prices, and other terms of
sales and Company cost information; (vi) Company personnel data; (vii) Company
business plans, marketing plans, financial data and projections; and (viii)
information received in confidence by the Company from third parties.
Information regarding products, services or technological innovations in
development, in test marketing or being marketed or promoted in a discrete
geographic region, which information the Company or one of its affiliates is
considering for broader use, shall be deemed not generally known until such
broader use is actually commercially implemented.

b.
“Fair Market Value” shall be the closing price for a share of Common Stock on
the date on which any PSUs earned pursuant to this Award are paid in accordance
with Section 4 above (such date, the “Payment Date”), as reported for the New
York Stock Exchange-Composite Transactions in the Wall Street Journal at
www.online.wsj.com. In the event the New York Stock Exchange is not open for
trading on the Payment Date, or if the Common Stock does not trade on such day,
Fair Market Value for this purpose shall be the closing price of the Common
Stock on the last trading day prior to the Payment Date.

21.
409A Compliance Applicable Only to Grantees Subject to U.S. Tax. Notwithstanding
any provision in this Award to the contrary, if the Grantee is a “specified
employee” (certain officers of Motorola Solutions within the meaning of Treasury
Regulation Section 1.409A-1(i) and using the identification methodology selected
by Motorola Solutions from time to time) on the date of the Grantee’s
termination of employment, any payment which would be considered “nonqualified
deferred compensation” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), that the Grantee is entitled to
receive upon termination of employment and which otherwise would be paid or
delivered during the six month period immediately following the date of the
Grantee’s termination of employment will instead be paid or delivered on the
earlier of (a) the first day of the seventh month following the date of the
Grantee’s termination of employment and (b) death. For purposes of determining
the time of payment or delivery of any payment the Grantee is entitled to
receive upon termination of employment, the determination of whether the Grantee
has experienced a termination of employment will be determined by Motorola
Solutions in a manner consistent with the definition of “separation from
service” under the default rules of Section 409A of the Code.

22.
Plan Documents The Omnibus Plan and the Prospectus for the Omnibus Plan are
available on the Motorola Solutions website at
https://converge.motorolasolutions.com/community/hr/rewards/stock-programs and
the LRIP is available at
https://converge.motorolasolutions.com/groups/executive-rewards. If Grantee does
not have access to the website, Grantee must contact





--------------------------------------------------------------------------------




Global Rewards Equity Administration, Motorola Solutions, Inc., 500 W. Monroe
Street, Chicago, Illinois 60661 U.S.A. to request LRIP and/or Omnibus Plan
documents.




--------------------------------------------------------------------------------






APPENDIX A
Relative TSR Payout Scale*
MSI 3-Year TSR Percentile Rank
Payout Factor**
90th – 100th Percentile
250%
80th – 89.99th Percentile
200%
70th – 79.99th Percentile
175%
60th – 69.99th Percentile
150%
55th – 59.99th Percentile
110%
50th – 54.99th Percentile
90%
45th – 49.99th Percentile
80%
35th – 44.99th Percentile
50%
30th – 34.99th Percentile
30%
< 30.00th Percentile
0%



*“Relative TSR” means the Company’s total stockholder return performance (i.e.,
(Ending Stock Price – Beginning Stock Price) divided by Beginning Stock Price)
relative to the companies listed in the S&P 500 at the beginning of the
Performance Period.
“Beginning Stock Price” means the daily average stock price during the three
months immediately preceding the first day of Performance Period.
“Ending Stock Price” means the daily average stock price during the three months
immediately preceding the last day of the Performance Period, with all dividends
deemed reinvested.
**The Compensation Committee reserves the right to reduce the payout, in its
discretion, if the Company’s TSR performance during the Performance Period is
negative.


